Case 1:17-cv-04550-FB-VMS Document 137 Filed 12/14/20 Page 1 of 3 PageID #: 6392




 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 LUISA JANSSEN HARGER DA SILVA,

                              Plaintiff,
                                                                         17-cv-04550(FB)(VMS)
          - against -

 NEW YORK CITY TRANSIT AUTHORITY,
 METROPOLITAN TRANSPORTATION AUTHORITY,
 AND RAQIA SHABAZZ,

                               Defendants.
 --------------------------------------------------------------------X

                           [PROPOSED] NON-WAIVER ORDER PURSUANT
                              TO FEDERAL RULE OF EVIDENCE 502(b)

          Plaintiff Luisa Janssen Harger Da Silva and defendants New York City Transit Authority,

 Metropolitan Transportation Authority, and Raqia Shabazz, by their undersigned counsel, hereby

 stipulate to the following, and respectfully request that the Court enter this stipulation as an order,

 pursuant to Rule 502(d) of the Federal Rules of Evidence. This stipulation is intended to

 supplement the parties’ previously agreed to Confidentiality Stipulation.

          1.         The production of documents, electronically stored information (“ESI”), or other

 information, whether inadvertent or otherwise, containing any matter protected from disclosure

 by the attorney-client privilege or work-product doctrine in connection with this litigation is not

 a waiver of the attorney-client privilege or work-product protection in this case or in any other

 federal or state proceeding. This Order shall be interpreted to provide the maximum protection

 allowed by FRE Rule 502(d).

          2.         Nothing contained herein is intended to or shall serve to limit a party’s right to

 conduct a review of documents, ESI (including metadata), or other information for relevance,

 responsiveness and/or segregation of privileged and/or protected information before production.



 4821-1024-7367v.1
Case 1:17-cv-04550-FB-VMS Document 137 Filed 12/14/20 Page 2 of 3 PageID #: 6393




         3.          The producing party must notify the receiving party promptly, in writing, upon

 discovery that privileged material has been produced and the basis for the claim. After being

 notified, the party who received the information and/or material: (a) must promptly return,

 sequester, or destroy the specified information or material and any copies it has in its possession

 and control (except to the extent such party may submit such information and material to the

 court as permitted by paragraph 3(d) hereof); (b) must not use or disclose the information until

 the claim is resolved; (c) must take reasonable steps to retrieve the information or material if the

 party has disclosed it before being notified; and (d) may, within seven (7) days of receiving

 notice from the producing party, alert the producing party that it disagrees with the applicability

 of the privilege asserted. Where the receiving party raises an objection under Section 3(d) of this

 Order, the parties are to meet and confer on the applicability of the privilege. Where the parties

 are unable to agree on the applicability of the privilege asserted and the producing party

 maintains that the privilege applies, the producing party must within fourteen (14) days (unless

 otherwise agreed upon by the parties) present the information or material to the court in writing

 and under seal for a determination of the applicability of the privilege, as applicable. The

 receiving party may not challenge the privilege claim by arguing that the disclosure itself is a

 waiver of any applicable privilege. The producing party must preserve the original copy until the

 claim is resolved.

         4.          Any analyses, memoranda or notes which were internally generated based upon

 such produced material or information shall immediately be placed in sealed envelopes, and shall

 be destroyed in the event that (a) the receiving party does not contest that the information is

 privileged, or (b) the Court rules that the information is privileged. Such analyses, memoranda or

 notes may only be removed from the sealed envelopes and returned to its intended purpose in the



                                                    2
 4821-1024-7367v.1
Case 1:17-cv-04550-FB-VMS Document 137 Filed 12/14/20 Page 3 of 3 PageID #: 6394




 event that (i) the producing party agrees in writing that the information is not privileged, or (ii)

 the Court rules that the information is not privileged.

 IT IS SO ORDERED.

 Dated:
                                                        Hon. Vera M. Scanlon, U.S.M.J.



          The undersigned counsel for the Parties consent to the form and entry of this Order:

 Dated: December 11, 2020

 ROTH & ROTH LLP                              LANDMAN, CORSI, BALLAINE & FORD P.C.


   David Roth                                  Andrew P. Keaveney
 David A. Roth                                Andrew P. Keaveney
 Attorneys for Plaintiff                      Attorneys for Defendants
 192 Lexington Avenue, Ste. 802               120 Broadway, 13th Floor
 New York, NY 10016                           New York, NY 10271
 (212)-425-1020                               (212)-238-4800




                                                    3
 4821-1024-7367v.1
